Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 10 March 1811
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my dear Daughter
10 March 1811.

It is so long Since I received a Letter from you or any of the Family that I am not a little anxious to hear. I have attributed it to the great fall of Snow which has obstructed prevented the Southern post getting in Regular Succession—and we have learnt that the Northern Roads are still more obstructed—yet I have Sent every Post to the office in hopes to hear. I have written You Several Letters to which I have not any return it is now the 10 of March & the Snow is ten foot high in banks between here and the meeting house—
I have been out only three times since Jan’ry and then no farther than your Brothers—
You have learnt by the publick papers I trust that your Brother is honorably recalld to his Native Country—unexpectedly to us, because we thought his absence would have been an objection which could not be overcome—I knew from early information from Mrs Johnson that it was the wish of the President to place him in that office, but I presume he was so harassed and beset by Recommendations and urgent Supplications, that he was led to the Nomination of a man Whom it appears was not esteemed qualified for the place and after one  Resignation and one negative, the President was determined to Nomminate from his own judgement and personal knowledge, the unanimous approbation concurrence of the Senate, and the universal approbation it meets with from all parties, is very gratifying to me, upon many accounts It is peculiarly So, I am Sensible the duties of the Station are arduous and highly responsible. of his qualification, there is no question. the  permaancy of the office will releave him from that a great portion of envy and jealousy which a Rivalship for other offices might excite in the minds of candidates, and which with other circumstances renderd his Residence here unpleasent to him—he will be able to be at home Some part of the year and by that means can Superintend the Education of his Children. he can reside where he pleases. I hope during the lives of his parents it will be at Quincy—he can live within his income, and tho he cannot go grow rich, he can be live independent—
I am making calculations for him as tho upon the  Spot, and as tho no ocean divided us—I have a confidence, and a firm belief that his Life will be protected and Spaird, and that he is designd to be in the hands of Providence a great Blessing to this Nation—call it vanity or by what name they please Such is my Faith, and may it be unto me all or to  it—you will naturally feel anxious for William. I hope he will have an inclination for merchandise, but with its present prospects, it is truly deplorable, but it appears that this State of things cannot last long, and William residence in Russia may give him Some opportunities and acquaintance which may  assist in future enterprises. mr Gray proposed his engaging in Some thing of the kind—and if he returns I do not doubt but Some thing may be found out benificial for him—he can barely live in Russia I am sure upon what is allowed him—I have forwarded Several Letters from him Since I received any acknowledgment that they had been received. I am very anxious respecting what in your last Letter dated Janry you mentiond to me. I have sent you Dr Welchs opinion. dr Hollbrook concurrd in the application of the medicine, but both agreed you had better be present, that they could judge better & advise to more effect. let me know particularly concerning the State of it. and let me hear from you as Soon as possible
Your affectionate / Mother
A Adams